Title: To Thomas Jefferson from Joseph Pannill, 12 September 1802
From: Pannill, Joseph
To: Jefferson, Thomas


          
            Sir
            Natchez Missisippi Territory. September—12th. 1802
          
          From the slight acquaintance I had with your Excellency, at the city of Washington, in June last, I take the liberty of soliciting from you the appointment of Surveyor of this Territory.—
          Should you think proper, or be pleased to bestow the same upon me, your Excellency may depend upon a faithful discharge of the duties of the office, and that I shall act in all respects agreeable to my instructions. The occupation I have been long and constantly engaged in, both before and since the War, and had once the honor of being appointed Surveyor General of the state of Georgia—
          I am Sir, With the greatest respect Your obt. Servant.—
          
            Joseph Pannill
          
        